DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4 – 6, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DiMascio (U.S. Patent Number 8,287,238).
As to claim 1, DiMascio teaches a method for repairing a gear having a number of damaged teeth (abstract), the method comprising the steps of: removing material from the gear to provide a pocket structure, wherein said material includes at least one damaged tooth (figure 3, element 303 being the ‘pocket structure’; column 3, line 66 – column 4, line 14); providing a segment to be inserted into a the pocket structure (figure 3, element 301 being the ‘segment’; column 4, lines 14 – 17), milling the pocket structure such that a geometry of the pocket structure fits a geometry of the segment (figure 3, element 303; column 3, line 66 – column 4, line 14). Examiner notes that this can be found because DiMascio teaches forming a ‘repair cavity’ in the gear via milling (figure 3, element 303; column 3, line 66 – column 4, line 14) as well as providing a repair segment to be inserted into the repair cavity (figure 3, elements 303 and 301; column 4, lines 14 – 17). Examiner is interpreting DiMascio such that a first, upper portion of the repair cavity is the ‘pocket structure’ formed by the ‘removing’ step of claim 1 and the remaining lower portion of the repair cavity is the remainder of the ‘pocket structure’ formed by the ‘milling’ step of claim 1. The repair segment ‘fits a geometry of the pocket structure’ which is formed in the ‘removing’ step because the repair segment is able to be inserted into the first, upper portion of the repair cavity (figure 3, elements 303 and 301). This interpretation seems to be consistent with the teachings of Applicant’s Specification, which teaches removing material to provide a pocket structure that fits a geometry of the segment via milling (paragraphs 11 and 25). DiMascio further teaches providing stepped structures at ends of the pocket structure (figure 3, left and right ends of element 303 being the ‘stepped structures,’ see below). This can be found because a ‘step’ is commonly defined as having at least two treads and at least one riser (figure 3, left and right ends of element 303, see below). DiMascio further teaches radially inserting the segment into the pocket structure such that first portions of the segment partially overlap the stepped structures in a radial direction (figure 3, left and right ends of element 301 being the ‘first portions’ and left and right ends of element 303, see below; column 4, lines 35 – 51). 

    PNG
    media_image1.png
    277
    1111
    media_image1.png
    Greyscale

Examiner further notes that DiMascio teaches an additional embodiment in which the pocket structure has a more definitive ‘stepped portion’ and the segment more definitively overlaps the ‘stepped portion’ in a radial direction (figures 6; column 5, lines 4 – 15).
DiMascio further teaches attaching radially extending attachment structure though a second portion of the segment and further into at least a portion of an underlying structure of the gear (figure 3, element 305 being the ‘radially extending attachment structure’ and element 137 being the ‘underlying structure of the gear’; column 4, lines 35 – 51).
As to claim 4, DiMascio further teaches drilling a number of radially extending holes in the underlying structure (figure 3, elements 305 and 137; column 4, lines 22 – 28). 
As to claim 5, DiMascio teaches that the pocket structure comprises a bottom surface extending between two opposing end structures (figure 3, bottom surface of element 303 being the ‘bottom surface’ and left and right sides of element 303 being the ‘opposing end structures’).
As to claim 6, DiMascio further teaches providing a recess at one end of the segment (figures 3 and 4, one of elements 309 being the ‘recess’; column 4, lines 40 – 42).
As to claim 21, DiMascio teaches that the first portions of the segment each comprise a support surface configured to bear against a surface of the stepped structure (figure 3, see above).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over DiMascio as applied to claim 1 above.
As to claim 3, DiMascio does not expressly teach providing and inserting a plurality of the segments into a plurality of the pocket structures of the gear. However, DiMascio does recognize that it is possible for the gear to have a plurality of damaged teeth (column 2, lines 12 – 13 and column 3, lines 56 – 58). Therefore, it would have been obvious to one skilled in the art to fix a plurality of the segments to a plurality of the pocket structures, so as to repair a plurality of damaged teeth, as recognized by DiMascio, in instances when the damaged teeth are not immediately adjacent to each other. Examiner further notes that the segments which are adjacent to each other are only separated by the stepped structures. This is because each of the remaining gear teeth can reasonably be considered to be part of the ‘stepped structures’ because they consist of a series of risers and treads.
Response to Arguments
Applicant's arguments filed April 25, 2022 have been fully considered but they are not persuasive.
Applicant argues, on page 7, that DiMascio does not teach the ‘segment having first portions which overlap stepped portion of the pocket structure in the radial direction,’ as recited by claim 1. Examiner disagrees. DiMascio teaches providing stepped structures at ends of the pocket structure (figure 3, left and right ends of element 303 being the ‘stepped structures,’ see below). This can be found because a ‘step’ is commonly defined as having at least two treads and at least one riser (figure 3, left and right ends of element 303, see below). DiMascio further teaches radially inserting the segment into the pocket structure such that first portions of the segment partially overlap the stepped structures in a radial direction (figure 3, left and right ends of element 301 being the ‘first portions’ and left and right ends of element 303, see below; column 4, lines 35 – 51). 

    PNG
    media_image1.png
    277
    1111
    media_image1.png
    Greyscale

Examiner further notes that DiMascio teaches an additional embodiment in which the pocket structure has a more definitive ‘stepped portion’ and the segment more definitively overlaps the ‘stepped portion’ in a radial direction (figures 6; column 5, lines 4 – 15).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726